Citation Nr: 1445421	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  09-44 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for allergic rhinitis.

6.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to March 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the St. Petersburg RO in April 2011.  A transcript of that hearing is associated with the claims file.

Initially, the Board observes that, although addressed in its March 2012 Remand, the issues of entitlement to an increased rating for degenerative disc disease of the lumbar spine and entitlement to an increased rating for epidermal inclusion cysts on the posterior aspect of both shoulders are not currently before the Board.  While the Veteran appealed these issues in his January 2009 notice of disagreement and they were properly addressed in the September 2009 statement of the case, the Veteran affirmatively declined to continue his appeal of these issues in his October 2009 substantive appeal, as he stated that he agreed with the ratings assigned for these issues.  Moreover, these issues were not addressed in the April 2011 Board hearing.  Accordingly, as they have not been perfected, and the Veteran affirmatively stated that he was satisfied with the ratings assigned, the issues of entitlement to increased ratings for degenerative disc disease of the lumbar spine and epidermal inclusion cysts on the posterior aspect of both shoulders will not be addressed in this decision.

Also, although the Veteran's representative discussed the issue of entitlement to a compensable rating for an Achilles tendon disability, the Board denied service connection for a left ankle disability, to include an Achilles tendon disorder, in its March 2012 decision.  Thus, that issue is no longer on appeal.

The issues of entitlement to service connection for a left shoulder disability, a right shoulder disability, sinusitis, and allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not show a diagnosis of a left knee disability.

2.  Since the initial grant of service connection, the Veteran's PTSD has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for an initial evaluation greater than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Prior to the initial adjudication of the Veteran's claims, a letter dated in November 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The issue of entitlement to an initial rating greater than 30 percent for PTSD did not stem from an application for benefits, it stemmed from a notice of disagreement to the initial rating assigned by a VA rating decision.  38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) provides that there is no duty to provide section 5103(a) (VCAA) notice upon the Veteran's filing of a notice of disagreement as to the initial rating assignment.  73 Fed. Reg. 23353-23356 (April 30, 2008) (as it amends 38 C.F.R. § 3.159 to add paragraph (b)(3), effective May 30, 2008).  Rather, such notice of disagreement triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision, and a statement of the case which set forth the relevant diagnostic code rating criteria.  As such, the appropriate notice has been given in this case with respect to the initial rating issue on appeal. 

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the Veteran identified additional potentially relevant private treatment records during his April 2011 Board hearing, he has not provided the required authorizations for VA to obtain those records, despite the RO's attempt to obtain one.  Additionally, the Veteran was most recently provided with a VA examination addressing the severity of his PTSD in October 2012.  Also, the Veteran underwent VA examinations to determine the existence of his claimed left knee disability in December 2007 and August 2009.  Although the Veteran's representative alleged in his August 2014 Informal Hearing Presentation that the examiners did not adequately assess the Veteran's PTSD or left knee disability based upon the symptoms reported to the examiner, the representative's arguments contest the weight that the VA examiners accorded the Veteran's reported symptoms or the VA examiner's failure to consider symptoms not reported by the Veteran during the examination or elsewhere in the record.  The representative's argument ultimately appears to be with a disagreement with how the facts were weighed and does not reveal any inadequacies in the examinations provided.  Moreover, the Board finds the VA examinations in this case with regard to the issues of entitlement to an increased evaluation for PTSD and entitlement to service connection for a left knee disability to be adequate, as they provide a clear picture of the Veteran's PTSD disability status to rate the Veteran's disability under the pertinent rating criteria, and to determine the existence of a current left knee disability.  Thus, the Board finds the VA examinations conducted with regard to these issues to be adequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned in this case specifically identified to the Veteran, prior to his testimony, the issues on appeal and specifically identified the intended focus of the testimony via questions to the Veteran.  Additionally, the Veteran demonstrated actual knowledge of what was needed, and provided the appropriate testimony to further clarify all lay bases of evidence.  The undersigned also asked questions to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); similarly, he has not identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims; through his testimony, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  Accordingly, the Board finds that the undersigned substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2); any error in notice or assistance by the undersigned April 2011 hearing constitutes harmless error.

There is no indication in the record that any additional evidence relevant to the issues of entitlement to an initial rating greater than 30 percent for PTSD or entitlement to service connection for a left knee disorder is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

I.  Left Knee Disability

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Review of the evidence of record does not show any medical treatment for a left knee disability.  A December 2007 VA examination reflects the Veteran's reports of burning and pain in the left knee.  Physical examination was normal, and X-ray of the left knee was normal.  The examiner concluded that, despite the Veteran's subjective complaints of left knee pain, there were no objective findings at that time.

During an August 2009 VA examination, the Veteran reported symptoms of sharp shooting pain with activities as well as a clicking sound and feeling in the knee joint.  He denied physical therapy or other therapy for his knee, but noted that he took over the counter ibuprofen as needed.  Physical examination was performed, which revealed full range of motion and an otherwise normal examination.  An X-ray of the left knee was normal.  The examiner concluded that the Veteran's left knee condition from service was resolved without residuals.

After a thorough review of the evidence of record, service connection for a left knee disability is not warranted.  There is no competent evidence showing a diagnosis of a current left knee disability now or at any time during the appeal period.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim); see also Romanowsky v. Shinseki, No. 11-3272 (Vet. App. May 9, 2013).  Further, the Veteran has not identified or submitted any evidence indicating that he has a current left knee disability.  Although the Veteran once reported left knee pain and burning, the VA examiners considered the Veteran's lay reports of symptoms, but ultimately concluded that the evidence did not show a diagnosed left knee disorder.  Moreover, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

As there is no evidence reflecting currently diagnosed left knee disability, the Veteran's claim for entitlement to service connection cannot be substantiated.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no diagnosis of a left knee disability at any point during the claim or appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  For these reasons, the Veteran's claim must be denied.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  PTSD

The Veteran contends that he is entitled to an initial rating greater than 30 percent for his service-connected PTSD.  The Veteran filed a claim seeking service connection for PTSD in October 2007.  In May 2008, the RO awarded service connection for PTSD and assigned a 10 percent rating, effective May 15, 2007, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran filed a notice of disagreement with the assigned rating in January 2009, and in October 2009, he perfected his appeal.  In a January 2013 rating decision, the RO awarded an initial 30 percent evaluation for the Veteran's PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

With regard to the Veteran's claim, the level of disability at the time that service connection was granted is of primary importance.  Additional staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. 436.  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. 

Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent disabling when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 71-80 reflects that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  DSM-IV at 46-47. 

Service treatment records on and after May 2006 show complaints of and treatment for depression, anger, sleep disturbance, and irritability.  He stated that he had nightmares of people dying.  He reported symptoms of flashbacks, but denied that he sought treatment for mental health problems.  The diagnosis was adjustment disorder with anxiety and depressed mood.  

In January 2008, the Veteran underwent a VA psychiatric examination.  He reported feeling numb and depressed, as well as a history of nightmares and sleep disturbance.  He stated that he experienced anxiety, nervousness, exaggerated startle response, irritability, and hypervigilance.  He noted that he had problems with anger and tried to avoid stress and confrontation.  He reported that he lived with his wife and two children, and that his marriage was good and that his wife was very supportive of him.  He noted that he was a full-time student pursuing a Bachelor's degree in criminal justice.  He denied any problems at school.  Mental status examination revealed the Veteran to be casually attired and fairly groomed.  He reported a weight gain of 40 pounds in the prior year.  He was alert and fully oriented with no evidence of acute psychotic symptoms.  There were no delusions or paranoia, and the Veteran was articulate and goal-directed.  He denied suicidal and homicidal ideation.  Cognitive functions were within normal range and insight and judgment were fair.  The diagnoses were chronic PTSD and anxiety disorder, and a GAF score of 70 was assigned.  The examiner reported that the Veteran's PTSD caused mild to moderate impairments in social and industrial functioning.  He stated that he functioned okay at school, but that in times of stress he had problems performing tasks.  

In July 2009, the Veteran underwent another VA PTSD examination.  The Veteran reported symptoms including recurrent and intrusive distressing recollections; recurrent distressing dreams; intense psychological distress at exposure to trauma-related stimuli; avoidance of trauma-related stimuli; markedly diminished interest or participation in significant activities; detachment or estrangement from others; difficulty sleeping; difficulty concentrating; hypervigilance; and exaggerated startle response.  He also reported that he didn't like going places and preferred to stay at home; that he experienced recurrent intrusive thoughts; that he was unable to sit with his back to a door in a restaurant; that he scans the sides of the roads for improvised explosive devices; emotional numbing; nightmares; and disturbed sleep.  He reported that he was taking Cymbalta, but that the side effects were impacting his relationship with his wife.  He noted that he was employed in a full-time position in law enforcement, and that work was going "alright."  He denied occupational impairment.  He noted that he and his wife were seeking counseling, that his relationship with his children was okay, and that his relationship with extended family was nonexistent.  He reported that he had friends, but that he did not see them frequently.  He denied any impairment in activities of daily living.  

Mental status examination revealed the Veteran to be well-groomed and cooperative.  Mood was mildly dysphoric with restricted affect.  The Veteran denied suicidal and homicidal ideation, hallucinations, and delusions.  Attention, memory, and judgment were normal.  The examiner noted that the Veteran's symptoms were consistent with very mild PTSD.  The diagnosis was chronic PTSD, and a GAF score of 75 was assigned.  The examiner reported that there was not total occupational and social impairment; that PTSD symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood, or school; that there was not reduced reliability and productivity due to PTSD; that there was not occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks; and that PTSD symptoms were not transient or mild with decreased work efficiency and ability to perform occupational tasks.

In his October 2009 substantive appeal, the Veteran stated that his PTSD symptoms included chronic sleep issues, nightmares, flashbacks, irritability, hostility, and increased sense of anger.  He noted that he took antidepressant medication, but that he was still unable to sleep well and the medication interfered with his ability to experience feelings both emotionally and physically.  He also noted that, even though he was working full-time, his PTSD hindered job performance.  The Veteran stated that he experienced social isolation, that he avoided going out in public at all costs, and that his symptoms impacted his marriage.

During his April 2011 hearing before the Board, the Veteran testified that he tried PTSD counseling, but that he was not in treatment at that time.  He reported symptoms including poor sleep, nightmares, and constant irritability.  His wife stated that he experienced social isolation, anger outbursts, and depression.

In October 2012, the Veteran underwent another VA PTSD examination.  The Veteran reported moderate to severe symptoms, including recurrent and distressing recollections; recurrent distressing dreams; flashbacks; psychological distress at exposure to trauma-related stimuli; avoidance of trauma-related stimuli; inability to recall important aspects of trauma; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; restricted range of affect; difficulty sleeping; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  Additionally, the Veteran endorsed anxiety and chronic sleep impairment.

The Veteran stated that he was married for eight years, and that his marriage was going well.  He indicated that he had three children at home, and that his relationships with them were good.  He stated that things were good between him and his mother and brother, who he sees regularly.  He noted that he gets along fine with people outside of his family.  He reported that he was working full-time for the past five years, and that he was doing fine on the job.  He denied current mental health treatment.  Mental status examination revealed the Veteran to be alert and fully oriented with normal speech.  Thought content and process were unremarkable.  Mood was euthymic to mildly anxious with full and reactive affect.  There was no observable responsiveness to internal stimuli.  The Veteran denied suicidal and homicidal ideation as well as hallucinations and delusions.  There was no observable impairment in attention, concentration, or memory.

The diagnosis was PTSD, and a GAF score of 75 was assigned.  The examiner reported that a mental condition was diagnosed, but that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.

The Veteran's current 30 percent evaluation contemplates functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  38 C.F.R. § 4.130, Diagnostic Code 9411.

As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242.  The Veteran's GAF scores of 75 reflect that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social, occupational, or school functioning.  The GAF score of 70 shows some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well and has some meaningful interpersonal relationships.  See DSM-IV at 46-47. 

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2013); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

Based on the analysis of the evidence as outlined below, the Board finds that the evidence does not support an initial rating greater than 30 percent for the Veteran's service-connected PTSD.  Since the initial grant of service connection, the Veteran reported symptoms including depression, anxiety, sleep disturbance, nightmares, hypervigilance, irritability, increased anger, flashbacks, social isolation, and exaggerated startle response.  He also endorsed avoidance of trauma-related stimuli, anger outbursts, irritability, detachment and estrangement from others, avoidance of crowds, panic attacks, feeling numb, diminished interest or participation in significant activities, and intrusive thoughts.  He described a strong relationship with his wife and children, but noted that the psychiatric medication caused numbing of emotional and physical feelings and that he sought counseling with his wife.  He stated that his PTSD hindered job performance, but did not indicate how that was so.  He generally reported doing fine in school and later in his job. 

The medical evidence shows that the Veteran was alert and fully oriented with good hygiene.  There was no suicidal or homicidal ideation, no delusions, and no hallucination.  Mood was mildly dysphoric or euthymic and anxious, and affect was restricted or full.  The Veteran was articulate and goal-directed.  Thought process and content were normal and insight and judgment were fair.  Attention and memory were normal.  The January 2008 VA examiner reported that the Veteran's PTSD caused mild to moderate impairments in social and occupational functioning.  The October 2012 VA examiner reported that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.

After a thorough review of the evidence of record, the Board concludes that the evidence of record does not demonstrate that the Veteran's symptoms were productive of functional impairment comparable to that contemplated for a 50 percent evaluation for PTSD.  Although there was restricted affect and one report of panic attacks, there was no evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of memory; impaired judgment; impaired abstract thinking; disturbances in motivation; or difficulty establishing and maintaining effective work and social relationships.  Ultimately, the Board concludes that the evidence more closely approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as the Veteran has either been enrolled as a full-time student or employed in a full-time position in law enforcement with very little reported affects on his occupational functioning.  The evidence does not more closely approximate a finding of occupational and social impairment with reduced reliability and productivity, as it does not show any reduced reliability or productivity.  Accordingly, and for the foregoing reasons, an initial evaluation greater than 30 percent for service-connected PTSD is not warranted at any time during the rating period on appeal.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's PTSD is not so exceptional in nature as to render the rating for that disorder inadequate.  The criteria by which that disorder is evaluated specifically contemplate the level of impairment caused by that disability. Id.  As demonstrated by the evidence of record, the Veteran's PTSD is manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  When comparing the Veteran's symptoms with the symptoms contemplated in the Rating Schedule, the Board finds that the schedular evaluation regarding the Veteran's PTSD is not inadequate.  An evaluation greater than 30 percent is provided for greater functional impairment due to manifestations of PTSD, but the medical evidence reflects that such level of functional impairment is not present in this case.  Therefore, the schedular evaluation is adequate and no referral is required. 

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 30 percent for the Veteran's service-connected PTSD at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Fenderson, 12 Vet. App. at 126.  While there have been day-to-day fluctuations in the manifestations of the Veteran's PTSD, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's PTSD has varied to such an extent that a rating greater or less than 30 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (2013) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Last, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claims file does not reflect that the Veteran has raised the issue of entitlement to a TDIU, as the Veteran is employed in a full-time position.  Accordingly, the issue of entitlement to a TDIU has not been raised by the record, and is not before the Board at this time.


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to an initial rating greater than 30 percent for PTSD is denied.


REMAND

After consideration of the evidence of record, the Board finds that the issues of entitlement to service connection for right and left shoulder disabilities as well as entitlement to service connection for sinusitis and allergic rhinitis should be remanded for VA examinations and etiological opinions.

Although the Veteran was provided with VA examinations in December 2007 and August 2009 with regard to his right and left shoulder disabilities, review of the opinions provided reveals them to be inadequate, as no explanation or rationale was provided for either of the opinions that the Veteran's shoulder disabilities were not related to service or aggravated thereby.  In that regard, the Board observes that the Veteran's service treatment records document pre-existing right and left shoulder dislocations with surgeries, as well as in-service symptoms of shoulder pain, particularly following a November 2004 motor vehicle accident.

Similarly, the December 2007 and July 2009 VA examiners diagnosed acute sinusitis and vasomotor rhinitis, but did not provide opinions as to whether these disabilities were caused or incurred during active duty service with consideration of the in-service evidence of rhinitis and sinusitis.  Accordingly, new VA examinations are warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any right and left shoulder disability found.  The examiner must review the claims file in conjunction with the examination.  Based on examination findings, a claims file review, and the lay history provided by the Veteran, the examiner must provide an opinion as to whether there is clear and unmistakable evidence (obvious and manifest) that the Veteran's pre-existing right and left shoulder disabilities were not aggravated by service (in other words, was any increase in symptomatology unmistakably due to the natural progression of the disability).  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  A complete rationale for all opinions should be provided.

2.  Provide the Veteran with a new VA examination to determine the nature and etiology of his sinusitis and rhinitis.  The Veteran's claims file and a copy of this Remand must be provided to the VA examiner for review prior to the examination.  All necessary studies and tests must be accomplished.  Thereafter, based upon a complete review of the Veteran's claims file including the Veteran's competent lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current sinusitis and/or rhinitis are related to his military service.  The examiner must provide a complete rationale and explanation for the basis of the opinion, and specifically address the lay statement evidence.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  If a claimant does not report for a scheduled VA examination without good cause, it may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


